DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,158,223. Although the claims at issue are not identical, they are not patentably distinct from each other because bi-stable display device of the current application uses the same method of driving the same components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zalesky (2014/0253425) in view of Sprague (2008/0303780.
Regarding claims 1 and 9, Zalesky teaches A method for producing a segmented electrophoretic display device comprising a bistable display operating at predetermined opposing voltages ([0013][0030][0036]) and an electronic circuit with a microcontroller for controlling the display according to a control program, comprising the following steps (microcontroller 106): connecting input/output ports of said microcontroller to conductive areas of the bistable display ([0034-0035]), which is  (ii) configured to deliver voltages on input/output ports, that are lower in absolute value than the predetermined voltages ([0032-0033] discloses known operating voltages for displays and how the microcontroller can deliver a driving voltage to an electrode and a non-driving voltage to an electrode), and compensation voltage generator(charge pump), configured to compensate said voltages delivered by the microcontroller and  reach said predetermined opposing voltages ([0035]). Although Zalesky teaches the limitations as discussed above, he fails to explicitly teach the microcontroller is different from the display controller.
However in the same field of driving  bi-stable electro-optic/electrophoretic displays Sprague teaches a bi-stable display device where a microcontroller (Fig. 8 element 800) is different from a display controller (Fig. 8 element 805).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Zalesky with the driving method as taught by Sprague. This combination would provide an optimal image quality through faster driving and improved appearance as taught by Sprague [0006]. 
Regarding claim 2, Zalesky teaches wherein said source compensation voltage is a voltage generator (charge pump 110).
Regarding claim 3, Zalesky teaches wherein said control program controls said voltage generator to provide said compensation voltage ([0035]).
Regarding claim 4, Zalesky teaches wherein said voltage generator is configured to provide voltage values ([0035] Fig. 2 teach and show how the charge pump will output voltages of 3.3 or 5) volts on a single output, but Zalesky does not explicitly teach the voltage values are equal to (+5; -2).
However because the specification does not provide any added advantage for the voltage providing voltage values equal to (+5; -2), it is the Examiner’s position that it any arbitrary voltage values could be used, including (+5,-2), to meet the desired requirements of the designer for performing optimal functionality of the display.
Regarding claim 5, Zalesky teaches wherein said microcontroller is configured to provide a pair of voltages equal to or within 10 percent of (+3; 0) volts on input/output ports ([0033] teaches that the microcontroller can operate in a range of 1.8-5 volts).
Regarding claim 6,  Sprague teaches wherein said program controls said voltage generator to provide voltage values to control a color switching of the segments or the background of the display and voltage values to maintain the colors of the segments or the background( Figs. 2-6 and the respective descriptions teach how the device switches the colors of particles in the segments used to display multiple messages by changing backgrounds from black to white and vice versa) and Zalesky teaches program provides voltage values equal to (-5V, +5V) and equal to (-2V, +2V) ([0032-0033] teach values of 1.8-5 volts through the microcontroller and charge pump).
Regarding claim 7, Zalesky teaches wherein said microcontroller comprises GPIO input/output ports that can be individually controlled with a "0", “1” status and high impedance ([0032][0040]).
Regarding claim 8, Sprague teaches wherein said program provides for a string of the following successive sequences:
- homogenization in a uniform color of all the segments including a black or white background with a duration of 5 time units;
-    inversion of the uniform color of all the segments including the white background if previously black or black if previously white with a duration of 7 time units;
-    if needed, updating the segments in white if previously black or black if previously white with a duration of 5 time units( Figs. 2-6 and the respective descriptions teach how the device switches the colors of particles in the segments used to display multiple messages by changing backgrounds from black to white and vice versa).
	Regarding claim 11, Sprague teaches wherein the microcontroller comprises a control program for supplying the voltages at times and for durations according to a balanced control scheme so that the average value of the voltage seen from each of the segments is within 10% of  0 volt ((Figs. 2-6 and the respective descriptions teach how the device switches the colors of particles in the segments used to display multiple messages by changing backgrounds from black to white and vice versa).
	Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621